 



 
PAN AMERICAN GOLDFIELDS LTD.
 
SUBSCRIPTION DOCUMENTS
 
SUBSCRIPTION DOCUMENTS AND PROCEDURE
 
Each prospective investor for the Shares of Pan American Goldfields Ltd. is
required to complete, execute and return to the Company the following documents:
 
1. SUBSCRIPTION AGREEMENT:  Please complete all open lines, date and sign on
page 15.
 
2. REGISTRATION AND DELIVERY INSTRUCTIONS: Please complete the registration and
delivery instructions on Schedule 1.
 
3. PURCHASER QUESTIONNAIRE: Please complete, date and sign the Accredited
Investor Questionnaire on Schedule 2 (the “Questionnaire”) All items must be
completed.
 
RETURN the completed documents, with payment in full as provided herein.
 
 
 

--------------------------------------------------------------------------------

 
 
THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE “AGREEMENT”) RELATES TO AN
OFFERING OF SECURITIES UPON AN EXEMPTION FROM SECURITIES REGISTRATION PURSUANT
TO SECTION 4(2) AND/OR RULE 506 OF REGULATION D (“REGULATION D”) AS PROMULGATED
BY THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “1933 ACT”). NONE OF THE SECURITIES TO WHICH THIS
SUBSCRIPTION AGREEMENT RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY
U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED NONE MAY BE OFFERED OR
SOLD, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT,
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE 1933 ACT.
 
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
 


 
Pan American Goldfields Ltd.
595 Howe Street, Suite 906
Vancouver, BC. V6C 2T5
Canada


Attention:  Neil Harman Maedel, Chairman


Dear Sirs:

 
Pan American Goldfields Ltd., (the “Company”) is offering, on an exempt private
placement basis, up to an aggregate of 2,000,000 of the Company’s common shares
(each a “Share” or the “Common Stock”) of its own issue to eligible investors
(the “Subscriber”) at a subscription price of U.S. $0.12 per share. The Shares
are being offered solely to the Subscriber pursuant to this subscription
agreement (the “Agreement”) at U.S. $0.12 per Share for an aggregate purchase
price of U.S. $240,000 (the “Offering”). The Shares are sometimes hereinafter
referred to as the “Securities.”
 
1. Subscription.
 
1.1 Based upon the terms of this Agreement, the Subscriber hereby irrevocably
subscribes for and agrees to purchase 2,000,000 Shares from the Company at a
subscription price of U.S. $0.12 per Share, for aggregate consideration of U.S.
$240,000 (the “Subscription Proceeds”), payable as set forth in Section 1.3
hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2 Payment:
 
(a) The Subscription Proceeds shall be paid by the Subscriber to the Company as
follows:
 
(i)  
U.S. $240,000 of the aggregate Subscription Proceeds (the “Cash Subscription
Proceeds”) shall be paid by wire transfer of immediately available funds in U.S.
dollars in accordance with the wire instructions attached hereto as Exhibit on
the Closing Date (as hereinafter defined).

 
(b) The Company has provided certain financial projections regarding the
estimated use of the Cash Subscription Proceeds in the “Use of Proceeds”
section, attached hereto as Exhibit B.
 
1.3 Documents Required from Subscriber
 
On or prior to the Closing Date (as hereinafter defined):
 
(a) The Subscriber must complete, sign and return to the Company the originally
executed copy of this Agreement;
 
1.4 Closing
 
Closing of the purchase and sale of the Shares shall occur in the following
manner:
 
(a) Unless otherwise agreed to by the Company and the Subscriber, provided that
the Company has received each of the documents required to be delivered to it
pursuant to Section 1.4 hereof, on the Closing Date:
 
(i)  
The Company shall irrevocably instruct its transfer agent to deliver one or more
stock certificates, free and clear of all restrictive and other legends (except
as expressly provided in Section 3 hereof), evidencing 2,000,000 Shares, in the
name of the Subscriber to the Subscriber, within two (2) business days after the
Closing Date;

 
2. Closing Date.
 
As used herein, the term “Closing Date” means the business day when all of the
documents and instruments contemplated hereby, including, without limitation the
documents and instruments described in Section 1.4 hereof (collectively, the
“Transaction Documents”) have been executed and delivered by the applicable
parties thereto.
 
3. Representations, Warranties and Covenants.
 
3.1 Representation, Warranties and Covenants of the Subscriber. The Subscriber
hereby represents and warrants to, and covenants with, the Company (which
representation, warranties and covenants shall survive the closing of this
Agreement) and acknowledges that the Company is relying thereon that:
 
 
 

--------------------------------------------------------------------------------

 
 
(a) The Subscriber is resident, or if not an individual, has a head office, in
the jurisdiction set out under the heading “Address of Subscriber” above the
signature set forth on the execution page of this Agreement, which address is
the Subscriber’s principal residence or place of business, and such address was
not obtained or used solely for the purpose of acquiring the Securities.
 
(b) The Company has not undertaken, and will have no obligation, to register any
of the Securities under the 1933 Act, as amended, and the rules and regulations
promulgated thereunder (the “1933 Act”) or any other securities legislation of
any jurisdiction whether foreign or domestic and whether federal, state,
provincial or local.
 
(c) The Subscriber has received and carefully read this Subscription Agreement.
 
(d) The Subscriber has the legal capacity and competence to enter into and
execute this Subscription Agreement and to take all actions required pursuant
hereto and all necessary approvals have been obtained to authorize execution and
performance of this Subscription Agreement on behalf of the Subscriber.
 
(e) The Subscriber is an “accredited investor” as the term is defined in Rule
501(a) of Regulation D of the 1933 Act and shall submit to the Company such
further assurances of such status as may reasonably be requested by the Company,
including, without limitation, the Questionnaire.
 
(f) The Company has not made any other representations or warranties to the
Subscriber with respect to the Company or rendered any investment advice except
as contained herein.
 
(g) The Subscriber has such knowledge and experience in financial, investment
and business matters to be capable of evaluating the merits and risks of the
prospective investment in the securities of the Company, including the
Securities. The Subscriber has consulted with such independent legal counsel or
other advisers as the Subscriber has deemed appropriate to assist the Subscriber
in evaluating the proposed investment in the Company. By accepting this
Agreement and the Transaction Documents, including the schedules and exhibits
attached hereto and thereto, the Subscriber agrees that the information
contained herein and therein and in all related and ancillary documents, shall
be kept confidential and will not be used for any other purpose other than in
connection with considering the purchase of the Securities.
 
(h) The Subscriber (i) has adequate means of providing for his current financial
needs and possible personal contingencies and does not have a need for liquidity
of this investment in the Securities; (ii) can afford (a) to hold the Securities
for an indefinite period of time; and (b) to sustain a complete loss of the
entire amount of the Subscription Proceeds for the Securities; and (iii) has not
made an overall commitment to investments which are not readily marketable,
which is disproportionate so as to cause such overall commitment to become
excessive.
 
 
 

--------------------------------------------------------------------------------

 
 
(i) The Subscriber has been afforded the opportunity to ask questions of, and
receive answers from, the officers and/or directors of the Company acting on its
behalf concerning the terms and conditions of this transaction and to obtain any
additional information, to the extent that the Company possesses such
information or can acquire it without unreasonable effort or expense, necessary
to verify the accuracy of the information furnished; and the Subscriber has
received satisfactory answers to all such questions to the extent deemed
appropriate in order to evaluate the merits and risks of an investment in the
Company.
 
(j) The Subscriber acknowledges that the none of the Securities are currently
registered under the 1933 Act and the Company has not undertaken to register any
of such securities under U.S. federal or state law or the laws of any other
jurisdiction whether foreign or domestic, and, unless so registered, may only be
offered or sold pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case in accordance with
applicable state, provincial and other securities laws as may be applicable.
 
(k) The Subscriber further understands that it is purchasing all such securities
without being furnished any prospectus setting forth all of the information that
may be required to be furnished under applicable securities laws and as a
consequence, certain protections, rights and remedies provided in applicable
securities legislation, including statutory rights of rescission or damages, may
not be available to it.
 
(l) The Subscriber further acknowledges that no agency, governmental authority,
securities commission or similar regulatory body, stock exchange or other entity
has reviewed, passed on or made any finding or determination as to the merit for
investment of the Securities nor have any such agencies or governmental
authorities made any recommendation or endorsement with respect to the
Securities.
 
(m) The Subscriber understands that the Securities are being offered and sold to
it in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that the Company is relying
in part upon the truth and accuracy of, and the Subscriber’s compliance with,
the representations and warranties set forth herein in order to determine the
availability of such exemptions and the eligibility of the Subscriber to acquire
the Securities.
 
(n) This Agreement has been duly executed and delivered and, when accepted by
the Company, will constitute a legal, valid and binding obligation of the
Subscriber enforceable against it in accordance with the terms hereof.
 
(o) No prospectus or offering memorandum within the meaning of the securities
laws has been delivered to, summarized for or seen by the Subscriber in
connection with the sale of the Shares and the Subscriber is not aware of any
prospectus or offering memorandum having been prepared by the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(p) Subscriber has not received, nor has he requested, nor does he have any need
to receive, any offering memorandum (as defined in or contemplated by applicable
securities legislation) or any other document (other than financial statements
or any other continuous disclosure documents, the contents of which are
prescribed by statute or regulation) describing the business and affairs of the
Company which has been prepared for delivery to, and review by, prospective
subscribers in order to assist them in making an investment decision in respect
of the Securities (or any of them), and he has not become aware of any
advertisement including, by way of example and not in limitation, advertisement
in any printed media of general and regular circulation or on radio or
television with respect to the distribution of the Shares.
 
(q) The decision to execute this Subscription Agreement and acquire the Shares
hereunder has not been based upon any oral or written representation as to fact
or otherwise made by or on behalf of the Company, and such decision is based
entirely upon a review of information, including the risk factors described in
the Company’s filings with the U.S. Securities and Exchange Commission (the
“SEC”), (the adequacy of which is hereby acknowledged) about the Company that is
available to any member of the public on the EDGAR database maintained by the
SEC at www.sec.gov.
 
(r) The Subscriber understands and agrees that there are risks associated with
an investment in the Company, including, by way of example and not in
limitation, the specific risks identified in the Company’s most recent periodic
reports filed with the SEC and available for viewing at the SEC’s website at
www.SEC.gov.
 
(s) The Subscriber understands and agrees that there may be material tax
consequences to it of an acquisition, holding or disposition of the Securities.
The Company gives no opinion and makes no representation with respect to the tax
consequences under U.S., Canadian, state, provincial, local or foreign tax law
of the acquisition, holding or disposition of the Securities and the Subscriber
acknowledges that it is solely responsible for determining the tax consequences
of its investment.
 
(t) If required by applicable securities legislation, regulations, rules,
policies or orders or by any securities commission, stock exchange or other
regulatory authority, the Subscriber will execute, deliver, file and otherwise
assist the Company in filing such reports, undertakings and other documents with
respect to the issue of the Securities.
 
(u) The Subscriber hereby agrees that the Company will insert the following
legends on the face of the Securities in compliance with applicable securities
laws:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE FOREIGN OR STATE
SECURITIES LAWS. THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE FOREIGN OR STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE FOREIGN OR STATE SECURITIES LAWS.”


 
 

--------------------------------------------------------------------------------

 
 
(v) The Subscriber has not purchased the Shares as a result of any form of
general solicitation or general advertising, including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio, television or other form of telecommunications,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising.
 
(w) The Subscriber certifies that each of the foregoing representations and
warranties set forth in this Section 3.1 are true as of the date hereof and
shall survive such date.
 
3.2 Representations, Warranties and Covenants of the Company. Except as set
forth in the SEC Filings (as hereinafter defined), the Company hereby represents
and warrants and covenants to the Subscriber that:
 
(a) Organization and Good Standing. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
The Company has all necessary corporate power and authority to own, lease, use
and operate its properties and to carry on its business as now being conducted
and presently proposed to be conducted. The Company and each of its subsidiaries
is duly qualified to do business as a foreign corporation and is in good
standing in each jurisdiction in which its ownership or leasing of assets, or
the conduct of its business, makes such qualification necessary.
 
(b) Requisite Power and Authorization. The Company has all necessary corporate
power and authority to execute and deliver this Agreement, to issue the Shares
and to carry out the provisions of this Agreement. All corporate action on the
part of the Company required for the lawful execution and delivery of this
Agreement, issuance and delivery of the Shares and the performance by the
Company of its obligations hereunder has been taken. Upon execution and
delivery, this Agreement constitutes valid and binding obligations of the
Company enforceable in accordance with their respective terms, except as
enforcement may be limited by insolvency and similar laws affecting the
enforcement of creditors’ rights generally and equitable remedies. The Shares,
when issued in compliance with the provisions of this Agreement, will be duly
authorized and validly issued, fully paid, non-assessable, except as set forth
in the Security Agreements, subject to no lien, claim or encumbrance and issued
in compliance with United States federal securities laws and applicable state
securities laws. No stockholder of the Company or other person has any
preemptive, anti-dilution, “poison-pill” or similar right with respect to the
Shares. The Company has reserved such number of shares of its Common Stock
necessary for issuance of the Shares.
 
 
 

--------------------------------------------------------------------------------

 
(c) SEC Documents. The Company has filed all of its SEC Filings for the two year
period preceding the date hereof. As of their respective filing dates, or such
later date on which such reports were amended, the SEC Filings complied in all
material respects with the requirements of the Exchange Act. The SEC Filings as
of their respective dates, or such later date on which such reports were
amended, when issued did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements made therein, in light of the circumstances under which they were
made, not misleading. The financial statements included in the SEC Filings
comply as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto. Except as may be indicated in the notes to the financial
statements included in the SEC Filings or, in the case of unaudited statements,
as permitted by Form 10-Q of the SEC, such financial statements have been
prepared in accordance with generally accepted accounting principles
consistently applied and fairly present the consolidated financial position of
the Company and any subsidiaries at the dates thereof and the consolidated
results of their operations and consolidated cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal, recurring
adjustments). As used herein, the term “SEC Documents” means the Company annual
reports on Form 10-K for fiscal year ended February 28, 2012 and 2011 (including
any amendments thereto) and (ii) the Company’s quarterly report on Form 10-Q for
the 2012 and 2011 fiscal years and the term “SEC Filings” means the SEC
Documents, along with all other reports, schedules, forms, statements and other
documents that the Company is required to file with the SEC pursuant to the
reporting requirements of the Securities and Exchange Act of 1934, as amended,
for the two year period preceding the date hereof.
 
(d) Capital Stock. The authorized capital stock of the Company consists of
200,000,000 shares of Common Stock, with no par value, and 20,000,000 shares of
Preferred Stock, with no par value. As of January 31, 2012, [there were
91,091,135 shares of Common Stock issued and outstanding and there was no issued
and outstanding Preferred Stock. All outstanding shares of Common Stock have
been duly authorized and validly issued and are fully paid and non-assessable.
As of September 5, 2012, none of the authorized Common Stock is reserved for
issuance, other than (i) 386,666 Shares consisting of 386,666 shares of Common
Stock, and 193,333 warrants exercisable at U.S. $0.50 pursuant to a cancellation
of debt and release agreement, (ii) 169,250 Shares consisting of 169,250 shares
of common stock, and 169,250 warrants exercisable at U.S. $0.30 pursuant to
February 2011 private placement, (iii) 2,166,666 shares of common stock pursuant
to the amended development agreement of September 2011, (iv) 4,890,000 shares of
Common Stock reserved for future issuance pursuant to 5,000,000 options approved
under the Company’s 2009 stock option plan, (iii) 1,325,000 shares of Common
Stock reserved for future issuance pursuant to options and awards which may be
granted under the Company’s 2008 and 2007 stock option plans, and (iv)
31,684,567 shares of Common Stock reserved for future issuance pursuant to
outstanding warrants]. Attached hereto as Exhibit 3.2(d) is the Company
capitalization table as of the date of the Agreement. Except as set forth in
this paragraph 3.2(d) and Exhibit 3.2(d), the Company has no outstanding
securities convertible into or exchangeable for Common Stock and no contracts,
rights, options or warrants to purchase or otherwise acquire Common Stock or
securities convertible into or exchangeable for Common Stock.
 
 
 

--------------------------------------------------------------------------------

 
(e) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby will not: (i) conflict with or result in a violation of any provision of
the Company’s certificate of incorporation or bylaws or (ii) violate or conflict
with, or result in a breach of any provision of, or constitute a default (or an
event which with notice or lapse of time or both could become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture, patent, patent license or instrument
to which the Company or any of its subsidiaries is a party, or (iii) result in a
violation of any United States law, rule, regulation, order, judgment or decree
(including United States federal and state securities laws and regulations and
regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or any of its subsidiaries or
by which any property or asset of the Company or any of its subsidiaries is
bound or affected. Neither the Company nor any of its subsidiaries is in default
(and no event has occurred which with notice or lapse of time or both could put
the Company or any of its subsidiaries in default) under, and, to the knowledge
of the Company, neither the Company nor any of its subsidiaries has taken any
action or failed to take any action that would give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its subsidiaries is a
party or by which any property or assets of the Company or any of its
subsidiaries is bound or affected. Neither the Company nor its subsidiaries is
in violation of any material law, rule ordinance or regulation of any
governmental entity. Except as required under federal securities laws and any
applicable state securities laws, rules or regulations, by the terms of this
Agreement, or by any applicable trading market, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency, regulatory agency, self
regulatory organization or stock market or any third party in order for it to
execute, deliver or perform any of its obligations under this Agreement, to
issue and sell the Shares in accordance with the terms hereof.
 
(f) No Material Adverse Change. Since the date of the latest audited financial
statements included in the SEC Documents, there has not been:
 
(i)  
any changes in the assets, liabilities, financial condition, prospects or
operations of the Company from that reflected in the financial statements except
changes in the ordinary course of business which have not been, either in any
individual case or in the aggregate, materially adverse to the Company and its
subsidiaries taken as a whole;

 
 
 

--------------------------------------------------------------------------------

 
 
(ii)  
any material change, except in the ordinary course of business, in the
contingent obligations of the Company whether by way of guarantee, endorsement,
indemnity, warranty or otherwise; or

 
(iii)  
any damage, destruction or loss, whether or not covered by insurance, materially
and adversely affecting the properties or business of the Company.

 
(g) Litigation. There is no material action, suit, claim, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending, or, to the Company’s knowledge,
threatened or contemplated, against the Company or any of its subsidiaries, or
against any officer, director or employee of the Company or any such subsidiary
in connection with such person’s employment therewith. Neither the Company nor
any of its subsidiaries is a party to or subject to the provisions of, any
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality which could reasonably be expected to have a material adverse
effect on the Company, its assets, liabilities, financial condition or business
prospects.
 
(h) Contracts. The material contracts to which the Company is a party that have
been filed as exhibits to the SEC Filings, have been duly and validly
authorized, executed and delivered by the Company and constitute the legal,
valid and binding agreements of the Company, enforceable by and against it in
accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws and judicial decisions of general application relating to
enforcement of creditors’ rights generally, and the application of general
equitable principles relating to or affecting the availability of remedies, and
except as rights to indemnity or contribution may be limited by federal or state
securities laws or the public policy underlying such laws.
 
(i) Real Property. The Company has good and valid title to all items of real
property (“Real Property”) used in its operations free and clear of all Liens
(as defined herein). Any Real Property described in the SEC Filings as being
leased by the Company or any subsidiary is held by the Company under valid,
existing and enforceable leases.. Attached hereto as Exhibit 3.2(i) is a list of
all Real Property and leases used in the Company’s operations. Except as
disclosed on Exhibit 3.2(i), there are no unrecorded covenants, deed
restrictions, easements, leases, subleases or rights of occupancy or Liens
(other than Permitted Liens) which encumber the Real Property, or any part
thereof. There are no easements, rights of way or licenses which are not in full
force and effect necessary for the operation of any of the parcels constituting
the Real Property. The Company has the right of ingress and egress, through a
public road or street, to and from each of the parcels comprising the Real
Property. No utility easement or right of way which services any portion of the
Real Property may be terminated by the owner or mortgagee of any property
through which any such easement or right of way runs.  As used herein, the term
(i) “Lien” shall mean any security interest, lien, pledge, mortgage or other
encumbrance, whether arising voluntarily, involuntarily or by operation of law
(other than Permitted Liens (as hereinafter defined)); and (ii) “Permitted Lien”
shall mean:  (i) mechanics’, carriers’, workmen’s, warehousemen’s, repairmen’s
or other like Liens arising or incurred in the ordinary course of business
consistent with past practice, (ii) Liens for taxes, assessments and other
governmental charges and levies that are not due and payable or that are being
contested in good faith by appropriate proceedings and for which an adequate
reserve has been provided on the appropriate financial statements, (iii) Liens
affecting the interest of the grantor of any easements benefiting Real Property,
(iv) Liens (other than Liens securing indebtedness for borrowed money), defects
or irregularities in title, easements, rights-of-way, covenants, restrictions,
and other, similar matters that would not, individually or in the aggregate,
reasonably be expected to materially impair the value of or continued use and
operation of the assets to which they relate, (v) zoning, building and other
similar codes and regulations, (vi) any conditions that would be disclosed by a
current, accurate survey or physical inspection, (vii) statutory liens to secure
obligations to landlords, lessors or renters under leases or rental agreements
that have not been breached; and (viii) deposits or pledges made in connection
with, or to secure payment of, workers’ compensation, unemployment insurance or
similar programs mandated by applicable Law.
 
 
 

--------------------------------------------------------------------------------

 
(j) Permits; Compliance. The Company and each of its subsidiaries is in
possession of all material franchises, grants, authorizations, licenses,
permits, easements, variances, exemptions, consents, certificates, approvals and
orders issued by the appropriate federal, state local or foreign regulatory
authorities necessary to own, lease and operate its properties and to carry on
its business as it is now being conducted (collectively, the “Company Permits”),
and there is no action pending or, to the knowledge of the Company, threatened
regarding suspension or cancellation of any of the Company Permits. Neither the
Company nor any of its subsidiaries is in conflict with, or in default or
violation of, any of the Company Permits.
 
(k) Certain Transactions. Except as set forth in the SEC Filings, to the
knowledge of the Company there are no loans, leases, royalty agreements or other
transactions between: (i) the Company or any of its subsidiaries or any of their
respective customers or suppliers, and (ii) any officer, employee, consultant or
director of the Company or any person owning five percent (5%) or more of the
capital stock of the Company or five percent (5%) or more of the ownership
interests of the Company or any of its subsidiaries or any member of the
immediate family of such officer, employee, consultant, director, stockholder or
owner or any corporation or other entity controlled by such officer, employee,
consultant, director, stockholder or owner, or a member of the immediate family
of such officer, employee, consultant, director, stockholder or owner.
 
(l) No Brokers. Except as disclosed herein, no brokerage or finder’s fees or
commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
person with respect to the Offering. To the knowledge of the Company, the
Subscriber shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of other persons for fees of a type contemplated
herein that may be due in connection with the transactions contemplated by the
Offering.
 
 
 

--------------------------------------------------------------------------------

 
 
(m) Internal Controls. The Company is in compliance with the provision of the
Sarbanes-Oxley Act of 2002 currently applicable to the Company.
 
(n) FCPA Matters. Neither the Company, nor any of its subsidiaries, nor, to the
knowledge of the Company, any director, officer, agent, employee or other person
acting on behalf of the Company or any Subsidiary has, in the course of his or
her actions for, or on behalf of, the Company: (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity, (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds, (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic governmental or private official or person.
 
(o) Non-Public Information. The Company has not disclosed to the Subscriber any
information that would constitute material non-public information other than the
existence of the transactions contemplated hereby.
 
(p) Disclosure. All disclosure provided to the Subscriber regarding the Company,
its business and the transactions contemplated hereby, furnished by or on behalf
of the Company, were, as of the date made, true and correct and did not contain
any untrue statement of material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.
 
(q) Survival. The representations, warranties and covenants of the Company shall
survive the Closing Date and for a period of two (2) years following the Closing
Date, all in accordance with this Agreement.
 
(r) No Undisclosed Events, Liabilities, Developments or Circumstances. Except
for the transactions contemplated hereby, no event, liability, development or
circumstance has occurred or exists, or is contemplated to occur, with respect
to the Company, its business, properties, prospects, operations or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws on a registration statement on Form S-1 filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced.
 
(s) Use of Proceeds. The Company hereby covenants to use the monies raised from
the Offering only as described in the “Use of Proceeds” section, attached hereto
as Exhibit B.
 
4. Indemnification. The parties hereto understand that the Securities are being
offered in reliance upon the representations, warranties and covenants of each
of the parties hereto set forth herein, the exemptions under applicable
securities laws; that the availability of such exemptions are, in part,
dependent upon the truthfulness and accuracy of the representations made by the
Subscriber herein; that the Company will rely on such representations in
accepting any subscriptions for the Securities, and that the Company may take
such steps as it considers reasonable to verify the accuracy and truthfulness of
such representations in advance of accepting or rejecting the Subscriber’s
subscription. The Subscriber agrees to indemnify and hold harmless the Company
against any reasonable damage, loss, expense or cost, including reasonable
attorneys’ fees, sustained as a result of any breach, misstatement or omission
on the Subscriber’s part in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
5. No Waiver. Notwithstanding any of the representations, warranties,
acknowledgments or agreements made herein by the Subscriber, the Subscriber does
not thereby, or in any manner, waive any rights granted to him under applicable
securities laws.
 
6. Revocation. The Subscriber agrees that he or she shall not cancel, terminate
or revoke this Agreement or any agreement of the Subscriber made hereunder, and
this Agreement shall survive the death or disability of the Subscriber.
 
7. Termination of Agreement. If the Company elects to cancel this Agreement,
provided that it returns to the Subscriber, without interest and without
deduction, all sums paid by the Subscriber, this Offering shall be null and void
and of no further force and effect, and no party shall have any rights against
any other party hereunder.
 
8. Risks of New Business. The Subscriber has been advised that the Company is
preparing to engage in mineral exploration operations and has not yet commenced
business operations or generated revenues. The Company will be subject to all of
the risks inherent in a new business and there is no assurance that the Company
will succeed, become profitable or that investors in the Company will receive a
return on all or any part of their investment. Moreover, mineral exploration
operations are significantly volatile and uncertain, and there is no assurance
that the market for metals explored for will be sustained.
 
THIS IS A HIGHLY SPECULATIVE INVESTMENT THAT SHOULD NOT BE MADE BY ANYONE WHO
CANNOT AFFORD TO SUSTAIN A LOSS OF HIS ENTIRE INVESTMENT.
 
9. Miscellaneous.
 
9.1 All notices or other communications given or made hereunder shall be in
writing and shall be mailed by registered or certified mail, return receipt
requested, postage prepaid, to the Subscriber at his address set forth below and
to the Company.
 
9.2 This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by all parties.
 
9.3 The provisions of this Agreement shall survive the execution hereof.
 
 
 

--------------------------------------------------------------------------------

 
9.4 This Agreement shall be governed by and construed in accordance with the
domestic laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York. The parties further:  (a) agree that any legal
suit, action or proceeding arising out of or relating to this Agreement shall be
instituted exclusively in any Federal or State court of competent jurisdiction
within the State of New York, (b) waive any objection that they may have now or
hereafter to the venue of any such suit, action or proceeding, and
(c) irrevocably consent to the in personam jurisdiction of any Federal or State
court of competent jurisdiction within the State of New York in any such suit,
action or proceeding. The parties each further agree to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in a Federal or State court of competent jurisdiction within the
State of New York, and that service of process upon the parties mailed by
certified mail to their respective addresses shall be deemed in every respect
effective service of process upon the parties, in any action or proceeding.
 
10. Collection of Personal Information. The Subscriber (on his own behalf and,
if applicable, on behalf of any person for whose benefit the Subscriber is
subscribing) acknowledges and consents to the fact the Company is collecting the
Subscriber’s (and any beneficial purchaser’s) personal information for the
purpose of completing the Subscriber’s subscription. The Subscriber (on his own
behalf and, if applicable, on behalf of any person for whose benefit the
Subscriber is subscribing) acknowledges and consents to the Company retaining
the personal information for as long as permitted or required by applicable law
or business practices. The Subscriber (on his own behalf and, if applicable, on
behalf of any person for whose benefit the Subscriber is subscribing) further
acknowledges and consents to the fact the Company may be required by applicable
securities laws and stock exchange rules to provide regulatory authorities any
personal information provided by the Subscriber respecting himself (and any
beneficial purchaser). By executing this Agreement, the Subscriber is deemed to
be consenting to the foregoing collection, use and disclosure of the
Subscriber’s (and any beneficial purchaser’s) personal information. The
Subscriber also consents to the filing of copies or originals of any of the
Subscriber’s documents described herein as may be required to be filed with any
stock exchange or securities regulatory authority in connection with the
transactions contemplated hereby. The Subscriber represents that he has the
authority to provide the consents and acknowledgments set out in this
paragraph on behalf of all beneficial purchasers.
 
11. English Language.  This Agreement has been prepared and executed in the
English language only, which language is controlling in all respects.  Any
translation of this Agreement into any other language is for reference only and
has no legal or other effect.  All proceedings related to this Agreement will be
conducted in the English language only.
 
12. Certification. The Subscriber has read this entire Agreement and certifies
that every statement on the part of the Subscriber is true and complete.
 
[remainder of page intentionally left blank]
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Subscriber has executed this Agreement on the date their
signature has been subscribed and sworn to below.
 
DATED as of this _____ day of ____________, 2012.

 
 
     
U.S. $
   
Name (full legal name of subscriber):
           
(Name)
Address of subscriber
                           
(address, including postal code)
             
(telephone number)
             
(facsimile number)
             
(e-mail address)
           
 
By:
     
(signature)
       




   
By:
 
 
Name: Neil Harman Maedel
 
Title: Chairman

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
INSTRUCTIONS FOR WIRING FUNDS

 
 
Pan American Goldfields Ltd.
 
Bank Name:  BANK OF MONTREAL
 
Swift code: BOFMCAM2
 
Account Number: 00044637264
 
Account Name: Pan American Goldfields Ltd.
 
Bank Address: 595 BURRARD STREET, VANCOUVER, B.C., CANADA
 
Contact Information:
 
Att: Salil Dhaumya
 
Address: 595 Howe Street, Unit 906
                Vancouver, BC.
      Canada. V6C 2T5
INTERMEDIARY BANK:WACHOVIA BANK, NA
New York, NY   USA
SWIFT CODE:     PNBPUS3NNYC
ABA #:   026005092
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
USE OF PROCEEDS
 
[mrt1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 3.2(d)
 
CAPITALIZATION SPREAD SHEET
 
[mrt2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 3.2(i)
 
REAL PROPERTY
 
[mrt3.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 EXHIBIT 3.2(i) (continued)
 
[mrt4.jpg]

 
 

--------------------------------------------------------------------------------

 


 
SCHEDULE 1
 
ALL SUBSCRIBERS
 
REGISTRATION AND DELIVERY INSTRUCTIONS
 
1.  
Delivery:  Please deliver the certificates representing the Securities to:

 
 
 

Name
 
Account reference, if applicable
 
Contact name
 
Address, including postal code
 
Telephone number
 
2.  
Registration:  The certificates representing the Securities which are to be
delivered by the Company should be registered as follows:

 
 
 

Name
 
Account reference, if applicable
 
 
 

Address, including postal code
 
Words and terms herein with the initial letter or letters thereof capitalized
and defined in the Agreement shall have the meanings given to such capitalized
words and terms in the Agreement.
 

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
 
ACCREDITED INVESTOR QUESTIONNAIRE
 


INSTRUCTIONS:
 
PLEASE ANSWER ALL QUESTIONS. If the appropriate answer is “None” or “Not
Applicable”, so state. Please print or type your answers to ALL questions.
Attach additional sheets if necessary to complete your answers to an item.
 
Your answers will be kept strictly confidential at all times. However, Pan
American Goldfields Ltd. (the “Company”) may present this Questionnaire to such
parties as it deems appropriate in order to assure itself that the offer and
sale of securities will not result in a violation of the registration provisions
of the U.S. Securities Act of 1933, as amended, or a violation of the securities
laws of any state.
 
1.
Please provide the following information:
   
Name:
     
Name of additional purchaser:
___________________________________________________
 
(Please complete information in Question 5)
   
Date of birth, or if other than an individual, year of organization or
incorporation:
 
2.
Residence address, or if other than an individual, principal office address:
___________________________________________________________________________________________
 
___________________________________________________________________________________________
   
Telephone Number: ___________________________________________________________
 
Social Security Number: _______________________________________________________
 
Taxpayer Identification Number: ________________________________________________
 
3.
Business Address:
   
___________________________________________________________________________________________
 
___________________________________________________________________________________________
   
Business Telephone Number: ____________________________________________________

 
 
 

--------------------------------------------------------------------------------

 
 
4.
Send mail to: Residence _____
Business _________
(Check one)
       
5.
With respect to tenants in common, joint tenants and tenants by the entirety,
complete only if information differs from that above:
     
Residence Address: ___________________________________
     
Telephone Number: ___________________________________
     
Social Security Number: _______________________________
     
Taxpayer Identification Number: ________________________
     
Business Address: ____________________________________
         
Business Telephone Number: ___________________________
     
___________________________________________________
     
Send mail to: Residence ______________
Business _________
(Check one)
     
6.
Please describe your present or most recent business or occupation and indicate
such information as the nature of your employment, how long you have been
employed there, the principal business of your employer, the principal
activities under your management or supervision and the scope (e.g. dollar
volume, industry rank, etc.) of such activities:
       
7.
Applicable to individuals ONLY. Please answer the following questions concerning
your financial condition as an “accredited investor” (within the meaning of Rule
501 of Regulation D promulgated under the Act). If the Purchaser is more than
one individual, each individual must initial an answer where the question
indicates a “yes” or “no” response and must answer any other question fully,
indicating to which individual it applies. If the purchaser is purchasing
jointly with his or her spouse, one answer may be indicated for the couple as a
whole:
     
7.1
Does your net worth* (or joint net worth with your spouse) exceed U.S.
$1,000,000?
     
________
 
________
         
Yes
 
No


 
 

--------------------------------------------------------------------------------

 
 7.2           Did you have an individual income** in excess of U.S. $200,000 or
joint income together with your spouse in excess of U.S. $300,000 in each of the
two most recent years (2009 and 2010) and do you reasonably expect to reach the
same income level in the current year (2011)?
 
____________                                                                           ____________
 
Yes                                                                           No
 
*For purposes hereof net worth shall be deemed to include ALL of your assets,
liquid or illiquid (including such items as home, furnishings, automobile and
restricted securities) MINUS any liabilities (including such items as home
mortgages and other debts and liabilities).
 
**For purposes hereof the term “income” is not limited to “adjusted gross
income” as that term is defined for federal income tax purposes, but rather
includes certain items of income which are deducted in computing “adjusted gross
income”. For investors who are salaried employees, the gross salary of such
investor, minus any significant expenses personally incurred by such investor in
connection with earning the salary, plus any income from any other source
including unearned income, is a fair measure of “income” for purposes hereof.
For investors who are self-employed, “income” is generally construed to mean
total revenues received during the calendar year minus significant expenses
incurred in connection with earning such revenues.
 
7.3.
Applicable to Corporations, Partnerships and other Entities ONLY:

 
The purchaser is an accredited investor because the purchaser falls within at
least one of the following categories (Check all appropriate lines):
 
____
(i)
bank as defined in Section 3(a)(2) of the Act or a savings and loan association
or other institution as defined in Section 3(a)(5)(A) of the Act whether acting
in its individual or fiduciary capacity;

 
____
(ii)
a broker-dealer registered pursuant to Section 15 of the Securities Exchange Act
of 1934, as amended;

 
____
(iii)
an insurance company as defined in Section 2(a)(13) of' the Act;

 
____
(iv)
an investment company registered under the Investment Company Act of' 1940, as
amended (the “Investment Act”) or a business development company as defined in
Section 2(a)(48) of the Investment Act;

 
____
(v)
a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958, as amended;

 
____
(vi)
a plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, where such plan has total assets in excess of U.S.
$5,000,000.

 
 
 

--------------------------------------------------------------------------------

 
 
____
(vii)
an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, as amended (the “Employee Act”), where
the investment decision is made by a plan fiduciary, as defined in Section 3(21)
of the Employee Act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or an employee benefit plan
that has total assets in excess of U.S. $5,000,000 or a self-directed plan the
investment decisions of which are made solely by persons that are accredited
investors;

 
____
(viii)
a private business development partnership, as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940 as amended;

 
____
(ix)
an organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, a New York or Massachusetts business trust, or a partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of U.S. $5,000,000;

 
____
(x)
a trust, with total assets in excess of U.S. $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a “sophisticated” person, who has such knowledge and experience in financial
and business matters that he is capable of' evaluating the merits and risks of
the prospective investment;

 
____
(xi)
an entity in which all of the equity investors are persons or entities described
above (“accredited investors”). ALL EQUITY OWNERS MUST COMPLETE EXHIBIT “A”
ATTACHED HERETO.

 
8.
Investor Representations and Warranties.

 
The Subscriber hereby acknowledges, represents and warrants to, and agrees with,
the Company and its affiliates as follows:
 
(a)           The information in the Accredited Investor Questionnaire completed
and executed by the Subscriber is accurate and true in all respects and the
Subscriber is an “accredited investor,” as that term is defined in Rule 501 of
Regulation D.
 
(b)           The Subscriber agrees to provide to the Company such supporting
documentation for any responses to this Questionnaire as the Company may
reasonably request. Any information which the Subscriber has heretofore
furnished to the Company with respect to his financial position and business
experience is correct and complete as of the date set forth below and if there
should be any material change in such information he will immediately furnish
such revised or corrected information to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
Dated:                                                              
 
IF THE PURCHASER IS ONE OR MORE INDIVIDUALS (ALL INDIVIDUALS MUST SIGN):
 
___________________________________
(Type or print name of beneficial owner)
 
___________________________________
Signature of prospective purchaser
 
___________________________________
Social Security Number
 
___________________________________
(Type or print name of additional purchaser)
 
___________________________________
Signature of spouse, joint tenant, tenant
in common or other signature, if required
 
___________________________________
Social Security Number
 
IF THE PURCHASER IS A CORPORATION, PARTNERSHIP OR OTHER ENTITY:
 
___________________________________
(Name of Entity - Please Print)
 
___________________________________
Taxpayer Identification Number
 



By:
_________________________________

 



 
Name: _____________________________

 



 
Title: _____________________________

 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX “A” TO ACCREDITED INVESTOR QUESTIONNAIRE
 
ACCREDITED CORPORATIONS, PARTNERSHIPS, TRUSTS OR OTHER ENTITIES INITIALING
QUESTION 7.3(xii) MUST PROVIDE THE FOLLOWING INFORMATION.
 
I hereby certify that set forth below is a complete list of all equity owners in
 
_______________ [NAME OF ENTITY], a ___________________________________ [TYPE OF
ENTITY] formed pursuant to the laws of the State of _______________. I also
certify that EACH SUCH OWNER HAS INITIALED THE SPACE OPPOSITE HIS NAME and that
each such owner understands that by initialing that space he is representing
that he is an accredited individual investor satisfying the test for accredited
individual investors indicated under “ACCREDITED INVESTOR STATUS.”


 

--------------------------------------------------------------------------------

Signature of authorized corporate officer, general partner or trustee
 
Name of Equity Owner                                           Type of
Accredited Investor1
 
1.
_____________________________   

 
2.
_____________________________   

 
3.
_____________________________   

 
4.
_____________________________   

 
5.
_____________________________   

 

--------------------------------------------------------------------------------

1           Indicate which Subparagraph of 7.1-7.3 the equity owner satisfies.

 
 
 

--------------------------------------------------------------------------------

 
